DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patrick L. Kartes on 6/27/2022.

The application has been amended as follows: 

	Claim 6 has been amended according to the markups below:

6. (Currently Amended) A non-transitory computer readable medium comprising instructions s a ground station having a transmitter, a receiver, and the one or more processors to perform a calibration method according to claim 1.

EXAMINER'S NOTE

Three sets of claims were filed 12/17/2022, two of them presenting twelve claims and one presenting eight. The allowed claims are those in the set of twelve claims with marked amendments. Examiner notes that, in addition to the marked amendments, the allowed claims include unmarked amendments with respect to the other set of twelve claims.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Regarding claims 1 and 7, the closest prior art (US 5,572,219 Silverstein) teaches a calibration method for characterizing a beamforming network of a satellite payload, comprising: 
receiving a reference signal (Fig. 2, element 12; claim 1: “transmitting ...the reference signal to a remote location"; col. 5 lines 32-38) and an encoded signal from the satellite payload (claim 1: "transmitting the first and second sets of encoded signals and the reference signal to a remote location; coherently detecting the transmitted first and second sets of encoded signals at the remote location"), wherein the reference signal corresponds to a calibration signal (Claim 1; col. 5 lines 15-21: "the reference signal can be offset in frequency by a predetermined factor from the calibration signal"), and the encoded signal comprises a sequence of signals defined by the application of an orthogonal, bipolar, invertible matrix to the calibration signal (Claims 4, 5, 6, 7; Col. 2 lines 27-32: "The calibration signal which is applied to each respective one of the plurality of N elements can be orthogonally encoded based on the entries of a predetermined invertible encoding matrix, such as a binary Hadamard matrix, to generate first and second sets of orthogonally encoded signals"), wherein the matrix is arranged to sequentially toggle each of a first plurality of settings of the beamforming network (Claim 12; Col. 7 lines 38-45; Col. 9 lines 19-22; Col. 10 lines 16-19); 
performing a calibration procedure by determining the relative gain and phase difference between the reference signal and the encoded signal for each of the sequence of signals in the encoded signal to derive a composite vector of measurements (Claim 10; Col. 8 lines 29-40: "This can further include measuring, with respect to the reference signal, the phase and amplitude for each first and second sets of orthogonally encoded signals which are received at the remote location"), and applying the inverse matrix to the composite vector of measurements to provide a first decoded signal representing the effect of toggling of each of the first plurality of settings of the beamforming network on the complex gain differences (col. 8 lines 44-52: "computing the product of each respective computed difference with the inverse of the same binary orthogonal matrix, H@-1 =H@T /N used in the controlled switching encoding").


The prior art does not teach or make obvious: 
applying an offset to one or more of the first plurality of settings of the beamforming network to derive a second plurality of settings of the beamforming network; 
applying the orthogonal, bipolar, invertible matrix to the calibration signal, wherein the matrix is arranged to sequentially toggle each of the second plurality of settings of the beamforming network and repeating the calibration procedure to output a second decoded signal representing the effect of toggling of each second plurality of beamforming network settings on the complex gain differences; and 
outputting a characterization of the beamforming network as sensitivity to changes in beamforming network parameters as a ratio between the first and second decoded signals.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSI J GALT/Primary Examiner, Art Unit 3648